Citation Nr: 1504303	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for emphysema, claimed as soft tissue tumor of the left upper lobe of the lung.

3.  Entitlement to service connection for hypertension, claimed as arteriosclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to August 1963, and from November 1963 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In an August 2012 rating decision, the AOJ increased the Veteran's disability rating for bilateral hearing loss from 0 to 10 percent, effective May 9, 2008.  Despite the assignment of an increased disability evaluation, the issue remains in appellate status-post because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In October 2011, the Veteran testified during a Board video conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  The Board notes that the VLJ who conducted the video conference hearing is no longer with the Board.  Under VA regulations, a claimant is entitled to have a final determination of his or her claim made by the VLJ who conducted the hearing.  38 C.F.R. § 20.707 (2014).  Accordingly, the appellant was afforded the opportunity for a second hearing before the Board, which will be discussed below.  

In December 2011, the Board remanded the claims for additional evidentiary development, to include affording the Veteran examinations for his claimed disorders.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a statement received in January 2015, the Veteran requested that he be schedule for a Board video conference hearing.

Pursuant to 38 C.F.R. § 20.700(e) (2014), an appellant may request and be scheduled for a video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



								(ORDER ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




